
	
		II
		110th CONGRESS
		1st Session
		S. 300
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Mr. Kyl (for himself,
			 Mr. Ensign, Mr.
			 Reid, and Mrs. Feinstein)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize appropriations for the Bureau
		  of Reclamation to carry out the Lower Colorado River Multi-Species Conservation
		  Program in the States of Arizona, California, and Nevada, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Colorado River Multi-Species
			 Conservation Program Act.
		2.DefinitionsIn this Act:
			(1)Lower Colorado River Multi-Species
			 Conservation ProgramThe term
			 Lower Colorado River Multi-Species Conservation Program or
			 LCR MSCP means the cooperative effort on the Lower Colorado River
			 between Federal and non-Federal entities in Arizona, California, and Nevada
			 approved by the Secretary of the Interior on April 2, 2005.
			(2)Lower Colorado RiverThe term Lower Colorado River
			 means the Colorado River from Lake Mead to the Southerly International Boundary
			 with Mexico, including its historic floodplain and its mainstem reservoirs to
			 their full pool elevations.
			(3)Program DocumentsThe term Program Documents
			 means the Habitat Conservation Plan, Biological Assessment and Biological and
			 Conference Opinion, Environmental Impact Statement/Environmental Impact Report,
			 Funding and Management Agreement, Implementing Agreement, and Section
			 10(a)(1)(B) Permit issued and, as applicable, executed in connection with the
			 LCR MSCP.
			(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(5)StateThe term State means each of
			 the States of Arizona, California, and Nevada.
			(6)Steering CommitteeThe term Steering Committee
			 means the LCR MSCP steering committee established pursuant to the Program
			 Documents.
			3.Implementation and water
			 accounting
			(a)ImplementationThe Secretary shall manage and implement
			 the LCR MSCP in accordance with the Program Documents.
			(b)Water accountingThe Secretary is authorized and directed to
			 enter into an agreement with the States providing for the use of water from the
			 Lower Colorado River for habitat creation and maintenance in accordance with
			 the Program Documents.
			4.Authorization of appropriations
			(a)In generalThere is authorized to be appropriated to
			 the Secretary such sums as may be necessary to meet the obligations of the
			 Secretary under the Program Documents, to remain available until
			 expended.
			(b)InvestmentsThe Secretary is authorized to invest with
			 the Secretary of the Treasury such portions of appropriations, and any
			 non-Federal contributions made pursuant to the Program Documents, as are not,
			 in the judgment of the Secretary, required to meet current expenditures. Such
			 investments shall be made only in interest-bearing obligations of the United
			 States. Funds invested under this subsection and interest on those funds shall
			 be available to the Secretary to meet the obligations of the Secretary under
			 the Program Documents.
			(c)Non-reimbursable and
			 non-returnableAll amounts
			 appropriated to and expended by the Secretary for the LCR MSCP shall be
			 non-reimbursable and non-returnable.
			5.Applicable law, continuity of program,
			 enforceability of program documents
			(a)In generalNothing in this Act shall impair any right
			 to the delivery or beneficial consumptive use of Colorado River water under any
			 compact, treaty, law, decree, or contract in effect on the date of enactment of
			 this Act.
			(b)Continuity of program
			 documentsNo future act of
			 Congress relating to Public Law 93–205 (16 U.S.C. 1531 et seq.) shall have the
			 effect of modifying the Program Documents unless expressly made applicable to
			 the LCR MSCP.
			(c)Enforceability of program
			 documentsAny party to any
			 agreement entered into with the United States or any agency thereof pursuant to
			 the LCR MSCP may commence a civil action in United States district court to
			 enforce the agreement or to declare the rights and obligations of the parties
			 under the Program Documents. The district court shall have jurisdiction of such
			 actions and may issue such orders, judgments, and decrees as are consistent
			 with the court's exercise of jurisdiction under this section. The United States
			 or any agency thereof may be named as a defendant in such actions. The
			 sovereign immunity of the United States is waived for purposes of actions
			 commenced pursuant to this section. Nothing in this section waives the
			 sovereign immunity of the United States to claims for money damages, monetary
			 compensation, the provision of indemnity, or any claim seeking money from the
			 United States. Any suit pursuant to this section may be brought in any United
			 States district court in the State in which any non-Federal party to the suit
			 is situated.
			(d)Applicable
			 lawNothing in this Act
			 affects the enforceability of the requirement that the Program Documents comply
			 with existing law as of April 2, 2005, except that the Steering Committee shall
			 not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
			
